DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt of the Amendment, filed on March 13, 2020, is acknowledged.
Cancellation of claims 1-18 has been entered.
Claims 19-38 are pending in the instant application.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “wherein the housing part is a sheet metal tube open at the end face, the outer casing of which has many slits or openings” (claim 24) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 24, 28 and 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation "the outer casing" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The term "many" in claims 24 and 28 is a relative term which renders the claim indefinite.  The term "many" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 28 recites the limitation "the outer casing" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 35, the phrase "in particular in the middle" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).


(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 20 states “at least one of sugar, jewelry, ashes, a burning agent and food is stored in the support tray”, the limitation renders the claim indefinite since base claim 19 states “a supporting tray of a burning lamp” and not a generic tray for storing other components as recited in claim 20. Moreover, applicant’s specification states at π[0024], the gimbal suspension “can preferably be used for food containers, such as a sugar bowl, for a jewelry box or an ashtray. It can also be used in a gastronomic tray (to keep food warm) or in an advertising article”, which are alternatives for the use of the gimbal suspension other than for the claimed burning lamp. As such, the limitation attempts to replace a previously claimed feature rather than further limit claim 19 on which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 19-20, 22-23 and 25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Franklin (US 2009/0246722).
Regarding claim 19, Franklin discloses a method for storing an object or material in a support tray of a burning lamp (Fig. 2), the burning lamp comprising a base (14), a housing part (12) and a support tray (18), wherein the support tray is pivotable relative to the housing part (Fig. 8A-8C) and the support tray (18) is mounted on a gimbal suspension (20) about two axes (Fig. 5), the gimbal is pivotable about its two pivot axes by 180º (Figs. 8A-8C), wherein for storage purposes the housing part (12) is arranged at the bottom and the base (14) is arranged as a cover at the top, so that the base is an upper cover for the support tray (Fig. 8C).
Regarding claim 20, Franklin discloses a method wherein a burning agent (16) is stored in the support tray.
Regarding claim 22, Franklin discloses a method wherein the housing part is translucent (π[0027]).
Regarding claim 23, Franklin discloses a method wherein the housing part is a glass cylinder (π[0027]).
Regarding claim 25, Franklin discloses a method wherein the gimbal suspension is formed as a ring with four pins (P1-P4), wherein two of the pins (P3-P4) are oriented radially outwards and two of the pins (P1-P2) are oriented radially inwards, wherein the outwardly projecting pins (P3-P4) are inserted into two opposite slots (38) of the base (14), wherein the slots are aligned parallel to the main extension of the burning lamp, and wherein the slots are adjacent to an end face of the housing part (Fig. 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-27, 29, 31-33, 35 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franklin (US 2009/0246722) in view of Schou (US 7,175,298).
Regarding claim 26, Franklin discloses a burning lamp with a base (14), a housing part (12) and with a support tray (18) for a burning agent (16), wherein the support tray (18) is pivotable relative to the housing part (Fig. 5), wherein the support tray (18) is mounted on a gimbal suspension (20) so as to be pivotable overhead about two axes. Franklin fails to exemplify wherein the base has a largely hemispherical outer shape and the lower end of the hemispherical base is flattened as a standing surface. Shou discloses a burning lamp with a base (112), a housing part (shown in Fig. 4) and with a support tray (14) for a burning agent (34), wherein the support tray (14) is pivotable relative to the housing part (Fig. 4) and wherein the base (112) has a largely hemispherical outer shape and the lower end of the hemispherical base is flattened as a standing surface (Fig. 4). One skilled in the art would have reasonably contemplate the modification of the shape of the cylindrical base to a hemispherical outer shape having a flattened lower end, being art recognized equivalents base shapes disclosed by Shou, as an obvious matter of design engineering. It has been held that a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Thus, it would have been obvious to one having ordinary skill in the art to modify the shape of the base to a largely hemispherical outer shape having lower end of the 
Regarding claim 27, Franklin discloses a lamp wherein the housing part is translucent (π[0027]).
Regarding claim 29, Franklin discloses a lamp wherein the base is formed as a metal or ceramic part (π[0028]).
Regarding claim 31, Franklin discloses a lamp wherein the gimbal suspension is formed as a ring with four pins (P1-P4), wherein two of the pins (P3-P4) are oriented radially outwards and two of the pins (P1-P2) are oriented radially inwards.
Regarding claim 32, Franklin discloses a lamp wherein the outwardly projecting pins (P3-P4) are inserted into two opposite slots (38) of the base (14), wherein the slots are aligned parallel to the main extension of the burning lamp.
Regarding claim 33, Franklin discloses a lamp wherein the slots are adjacent to an end face of the housing part (Fig. 6).
Regarding claim 35, Franklin discloses a lamp wherein oil or wax (16) is filled in the support tray as a burning agent, wherein a wick is provided for lighting.
Regarding claim 38, Franklin discloses a lamp wherein the burning lamp is dimensioned such that the burning lamp can be tilted into a lightning position in order to be able to light the burning agent with a match when there is a burning agent in the support tray (Figs. 8A-8C).

Allowable Subject Matter
Claims 21, 30, 34, 36 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
s 24 and 28 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim(s) 21 and 30, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 21 and 30, and specifically comprising the limitation of the base is formed as a metal or ceramic part and has a vaulted cavity in the interior.
Regarding claim(s) 24 and 28, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 24 and 28, and specifically comprising the limitation of the housing part is a sheet metal tube open at the end face, an outer casing of which has slits or openings.
Regarding claim(s) 34, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 34, and specifically comprising the limitation of a connecting sleeve is inserted between the base and the housing part.
Regarding claim(s) 36, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 36, and specifically comprising the limitation of two clip-shaped holders are provided on the outside of the support tray for fitting onto the inwardly directed pins.
Regarding claim(s) 37, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 37, and specifically comprising the limitation of an emblem is visible on the support tray or on a ring of the gimbal suspension when the base is located at the bottom and the housing part is located at the top and wherein the emblem is not visible when the housing part is located at the bottom and the base is located at the top as a cover.

Conclusion
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments.

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mariceli Santiago whose telephone number is (571) 272-2464. The examiner can normally be reached on Monday-Friday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y. Epps, can be reached on (571) 272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you .

/Mariceli Santiago/Primary Examiner, Art Unit 2879